Filing #Case 1:21-cv-22486-RKA Document 1-2 Entered on FLSD Docket 07/12/2021 Page 1 of 4
         127330421   E-Filed 05/21/2021 06:00:45 PM

              IN THE CIRCUIT COURT OF THE 11TH JUDICIAL CIRCUIT
                   IN AND FOR MIAMI DADE COUNTY, FLORIDA


         VALERIE ADELE SCHNEIDER,

                 Plaintiff,
         v.
         WAL-MART STORES EAST, LP,                                       CIVIL DIVISION

              Defendant.                                                 CASE NO.:
         ____________________________________________/

                              COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

                 The Plaintiff, VALERIE ADELE SCHNEIDER, by and through the undersigned counsel,

        hereby sues the Defendant, WAL-MART STORES EAST, LP and alleges:

                 1.       This is an action for damages which exceeds Thirty Thousand Dollars ($75,000.00)

        exclusive of interest and costs, and otherwise within this Court’s jurisdictional limits.

                 2.       At all times material hereto, the Plaintiff, VALERIE ADELE SCHNEIDER, was and is

        a resident of Broward County, Florida, and is otherwise sui juris.

                 3.       At all times material hereto, the Defendant, WAL-MART STORES EAST, LP, was

        and is a foreign corporation doing business in Miami-Dade County, Florida.

                 4.       Venue is proper in this County in that the Defendant does business in Miami-Dade

        County, Florida, and/or all of the acts complained of herein occurred in Miami-Dade County,

        Florida.

                 5.       That on or about January 24, 2020, the Plaintiff, VALERIE ADELE SCHNEIDER, was

        a business invitee of the Defendant, WAL-MART STORES EAST, LP, at its premises located at 5851

        NW 177th Street in Hialeah, Florida.




                                                   Exhibit A
Case 1:21-cv-22486-RKA Document 1-2 Entered on FLSD Docket 07/12/2021 Page 2 of 4




         6.      That at all times material hereto, and specifically on January 24, 2020, Defendant

  owned, managed, controlled, operated, and/or maintained the premises located at 5851 NW

  177th Street, Hialeah, Florida.

         7.      That on or about January 24, 2020, the Plaintiff was lawfully present at the said

  premises when she slipped and fell in blood.

         8.      That the Defendant owed to its business invitees a duty to provide a reasonably

  safe environment.

         9.      That the Defendant, its agents, servants or employees, breached its duty owed to

  the Plaintiff by negligently maintaining its premises in the following manner:

                 a.      By failing to maintain the floor of the premises in a reasonably safe

  condition, to wit, allowing liquids such as blood and/or other substances to accumulate on the

  floor, and to prevent dangerous conditions from occurring; and/or

                 b.      By failing to warn of the dangerous condition that existed at the time of

  the Plaintiff’s incident; and/or

                 c.      Failing to place barricades, wet floor signs, or other marking devices

  utilized to alert customers such as the Plaintiff of the dangerous condition that existed at the

  time of Plaintiff’s incident; and/or

                 d.      By failing to remove said blood or other similar substance from the floor

  of the premises; and/or

                 e.      By failing to correct the hazardous condition of the premises when the

  Defendant knew or should have known that the general public visits said premises and specifically

  the Plaintiff herein; and/or

                                                 -2-
Case 1:21-cv-22486-RKA Document 1-2 Entered on FLSD Docket 07/12/2021 Page 3 of 4




                 f.      Was otherwise negligent in the care, maintenance, and upkeep of the

  premises, and specifically by allowing a blood and/or a similar substance to be left on the floor

  of the premises so as to cause the Plaintiff's injury.

         10.     That the Defendant knew or in the exercise of reasonable care should have known

  of the existence of the hazardous and dangerous condition which constituted a dangerous

  condition to the Plaintiff, and the condition had existed for a sufficient length of time that the

  Defendant knew or should have known of the condition and could have easily remedied it; and/or

         11.     That the dangerous condition which constituted a hazard to the Plaintiff occurred

  with such frequency that Defendant should have known of its existence.

         12.     As a direct and proximate result of the aforementioned negligence of the

  Defendant, WAL-MART STORES EAST, LP, the Plaintiff, VALERIE ADELE SCHNEIDER sustained

  severe, grievous and permanent injuries, physical and mental pain and suffering, disability,

  physical impairment, disfigurement, mental anguish, inconvenience, loss of capacity for the

  enjoyment of life, loss of earnings and impairment of earning capacity and/or permanent

  aggravation of a pre-existing condition, and further incurred hospital bills, medical bills, and/or

  other bills as a result of said injuries; said injuries are either permanent or continuing in their

  nature and the Plaintiff will suffer the losses into the future.



         WHEREFORE, Plaintiff, VALERIE ADELE SCHNEIDER, hereby demands judgment for

  damages, costs and interest from the Defendant, WAL-MART STORES EAST, LP, together with any

  additional relief the Court deems just and appropriate.




                                                   -3-
Case 1:21-cv-22486-RKA Document 1-2 Entered on FLSD Docket 07/12/2021 Page 4 of 4




                                    DEMAND FOR JURY TRIAL

         The Plaintiff, VALERIE ADELE SCHNEIDER, hereby demands trial by jury of all issues so

  triable as a matter of right.

         Dated: _May 21, 2021.


                                                     RUBENSTEIN LAW, P.A.
                                                     Attorneys for Plaintiff
                                                     9130 S. Dadeland Blvd.
                                                     Penthouse Suite
                                                     Miami, FL 33156
                                                     Phone: (305) 661-6000
                                                     Fax: (305) 670-7555
                                                     Email: meranda@rubensteinlaw.com
                                                            icollado@rubensteinlaw.com
                                                            eservice@rubensteinlaw.com

                                                  By:     /s/ Meranda Reifschneider
                                                          MERANDA REIFSCHNEIDER
                                                          Florida Bar No.: 091970




                                               -4-
